Order entered August 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                          IN THE INTEREST OF I.L.S., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-09-7655

                                           ORDER
       Before the Court is appellant’s July 15, 2013 motion for a free copy of the clerk’s record

and reporter’s record.   Appellant initially appealed the trial court’s order determining his

paternity. This appeal was docketed as appellate cause number 05-13-00696-CV. Because the

order left open the issue of conservatorship for later determination, this Court determined there

was not an appealable order and dismissed the appeal on July 11, 2013.

       On June 5, 2013, the trial court signed a final order that determined the issue of

conservatorship. Appellant filed another notice of appeal and the case was docketed as appellate

cause number 05-13-00958-CV.

       Appellant did not file any post-judgment motion extending the appellate deadline

following the trial court’s June 5, 2013 order. Accordingly, appellant’s notice of appeal was due

on July 5, 2013. See TEX. R. APP. P. 26.1. An extension of time may be granted if an appellant

files a notice of appeal within fifteen days after the deadline and files a motion complying with
rule of appellate procedure 10.5(b). See TEX. R. APP. P. 26.3. Without a timely filed notice of

appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       Appellant filed his notice of appeal on July 15, 2013. The notice of appeal was not filed

within thirty days after the order was signed. It was, however, filed within fifteen days of the

deadline.   Accordingly, appellant can remedy the timeliness problem by filing, WITHIN

TWENTY DAYS OF THE DATE OF THIS ORDER, a motion for extension. We caution

appellant that failure to file an extension motion within the time prescribed may result in

dismissal of the appeal for want of jurisdiction without further notice.

       On August 1, 2013, the Court received a clerk’s record in appellate cause number 05-13-

00958-CV. We GRANT appellant’s motion for a copy of the record in this appeal. We

DIRECT the Clerk of this Court to send appellant a paper copy of the clerk’s record and six-

volume reporter’s record.

       Appellant’s brief is due SIXTY DAYS from the date of this order.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE